536 So. 2d 1072 (1988)
John Angus WRIGHT, Appellant,
v.
STATE of Florida, Appellee.
No. 87-1096.
District Court of Appeal of Florida, Fourth District.
November 9, 1988.
Robert Makemson of Robert R. Makemson, P.A., Stuart, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Deborah Guller, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm the convictions and life sentences imposed thereon for count I and count II.
We remand the sentencing order entered as to Count III for clarification, because the trial court's oral pronouncement of that five-year sentence was not explicit as to whether it is to be served consecutively or concurrently with the other sentences.
AFFIRMED IN PART; REVERSED IN PART.
ANSTEAD, LETTS and WALDEN, JJ., concur.